DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0096621) hereafter “Chen” in view of Zhao et al. (CN202010915340) hereafter “Zhao”.
Regarding claim 1, Chen discloses a polymeric positive temperature coefficient (PPTC) tank heater (500) comprising: a first conductive region (502) comprising: a first conductive surface (the top surface of 502) coupled to a first lead (508); and a second conductive surface (the lower surface of 502) coupled to a second lead (the second section of 508, Fig. 6); a heater body comprising a PPTC polymer matrix (¶ [0028]), the PPTC polymer matrix comprising a conductive filler (see claim 1) and a semi-crystalline polymer (see claim 5); and a second conductive region (the second section of 502), wherein the heater body is disposed between the first conductive region and the second conductive region to form a sandwich (Fig. 6). 
However Chen fails to disclose the sandwich comprises a plurality of heating elements coupled in series, each heating element of the plurality of heating elements comprising a different resistance.
Zhao teaches a heating film structure which comprises a heating layer (¶ [Abstract] of an English translation).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s device according to known methods to incorporate the teachings of Zhao to employ a known structure in the assembly in order to enhance the functionality of the device. 
  Since the particular parameter of the number of heating elements and their resistance affects the operation rating of the assembly, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the heating elements and the specific resistance values in order to achieve the desired rating for the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).

Regarding claim 2, Chen further teaches the first conductive region further comprising a third conductive surface (the side wall of 502) disposed between the first conductive surface and the second conductive surface (Fig. 6).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhao and further in view of Golubovic et al. (US 2018/0012686) hereafter “Golubovic”.
Regarding claim 3, the combination of Chen and Zhao teaches most of the claim limitations except for a first slot disposed between the first conductive surface and the third conductive surface; and a second slot disposed between the third conductive surface and the second conductive surface.
 Golubovic teaches a flexible PTC sheet device and suggests the layer of PTC may be cut to form an ultrathin, perforated sheet (¶ [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen-Zhao’s device according to known methods to incorporate the teachings of Golubovic to employ a known technique for cutting the conductive surface in order to allow precise adjustment of the layer properties. 
Regarding claim 4, the combination of Chen, Zhao and Golubovic teaches most of the claim limitations except for the second conductive region further comprising: a fourth conductive surface; a fifth conductive surface; and a third slot disposed between the fourth conductive surface and the fifth conductive surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen-Zhao- Golubovic’s device to include additional conductive surfaces and slots in the structure in order to improve the functionality of the assembly, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).


Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 9, the references fail to teach, disclose, or suggest, either alone or in combination, a third heating element comprising the heater body disposed between the third conductive surface and a fourth conductive surface; and a fourth heating element comprising the heater body disposed between the fourth conductive surface and a fifth conductive surface, wherein the fifth conductive surface is coupled to a second lead; wherein the first heating element, the second heating element, the third heating element, and the fourth heating element are coupled in series and in combination with the rest of the limitations of the claim.
Regarding Claim 18, the references fail to teach, disclose, or suggest, either alone or in combination, a second conductive region comprising M conductive surfaces and M-1 slots, for integer M, each of the N conductive surfaces and the M conductive surfaces having the same width, the same thickness, and different height, wherein the heater body is sandwiched between the first conductive surface and the second conductive surface; wherein a plurality of heating elements is formed, each heating element of the plurality of heating elements comprising a first conductive surface from the N conductive surfaces and a second conductive surface from the M conductive surfaces, with the heater body sandwiched between the first and second conductive surfaces and in combination with the rest of the limitations of the claim.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fails to disclose or teach the third conductive surface; a third heating element comprising the third conductive surface, the heater body. and the fifth conductive surface; and a fourth heating element comprising the fifth conductive surface, the heater body, and the second conductive surface.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833